DETAILED ACTION
	This Office action is responsive to communication received 09/10/2021 – application papers received, including IDS; 10/21/2021 – Priority Documents. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 09/10/2021.  These drawings are acceptable.
Status of Claims
	Claims 1-19 are pending.
	FOLLOWING IS AN ACTION ON THE MERITS:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, 8, 15, 18 and 19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hsu (USPN 7,862,264). 
As to claim 1, in FIG. 2A, Hsu shows a golf club head (20) comprising a head main body (21) and a face member (22), wherein the head main body (21) is provided, on the front side of the head, with a face support portion (211) to which the face member (22) is fixed, the face member (22) comprises: a front plate portion (220), a backwardly directed first portion extending backwardly of the head from the front plate portion (i.e., not numbered but located peripherally around the face member 22 as a return portion extending rearwardly), and a centrally directed second portion (221) extending toward of a center of the face (22) from the backwardly directed first portion (221), a front surface (220) of the front plate portion (220) forms at least a part of the face (22), and a rear surface of the centrally directed second portion (221) is fixed to the face support portion (211) of the head main body (21), as described in col. 3, lines 27-67.
As to claim 2, an outer peripheral surface of the backwardly directed first portion of the face member is not fixed to the head main body. Only the centrally directed second portion (221) is fixed to the head main body (21).  The peripheral surface of the backwardly directed first portion remains exposed and forms a portion of the crown, the sole and the skirt portions of the main body. 
As to claims 7 and 8, see FIG. 2B showing how the centrally directed second portion protrudes toward the center of the face from the face support portion.  
As to claim 15, the backwardly directed first portion and the centrally directed second portion are provided in at least one of an upper portion, a lower portion, a toe side portion and a heel side portion of the face member. Each of the backwardly directed first portion and the centrally directed second portion are provided peripherally around the entire club head. 
As to claim 18, the face member and the head main body are connected by brazing (i.e., col. 3, lines 44-46).
As to claim 19, Hsu discloses an iron golf club head (i.e., col. 3, lines 29-31).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, 5, 6, 9, 10, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (USPN 7,862,264) in view of Wahl (US PUBS 2013/0331201).  
As to claims 3-6, Hsu is silent as to the thickness of the backwardly directed first portion identified under the §102 rejection.  Here, Wahl depicts a forward sole thickness (TFS) that essentially may be viewed as the thickness of a backwardly directed first portion extending backwardly from the front striking plate portion.  TABLE 5 in Wahl indicates that the forward sole thickness (TFS) may be between 0.5-5.0 mm, while paragraphs [0141] and [0142] in Wahl discuss how forward sole thickness (TFS) acts in conjunction with the maximum thickness of the sole region as well as with the thickness of the hinge region in an effort to control the flexibility or deflection characteristics of the face (i.e, see paragraphs [0124] through [0126]).  In view of the publication in Wahl, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Hsu by dimensioning the backwardly directed first portion with a thickness between 0.5 to 4.0 mm (claims 3, 4) or with a thickness not more than 2.0 mm (claims 5, 6), with there being a reasonable expectation of success that modifying the thickness of the backwardly directed first portion in Hsu would have changed the flexure properties of the striking face.  Moreover, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
As to claims 9-12, see FIG. 2B in Hsu showing how the centrally directed second portion protrudes toward the center of the face from the face support portion.  
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (USPN 7,862,264) in view of Motokawa (US PUBS 2020/0171361). 
As to claims 13 and 14, Hsu lacks “a peripheral weight portion protruding toward the center of the face at a position spaced apart from the centrally directed second portion toward the rear of the head.. wherein the peripheral weight portion protrudes toward the center of the face from the centrally directed second portion”. Motokawa (i.e., FIG. 13; paragraphs [0137 – 0140] details that a weight member (12) may be peripherally added rearward of the striking face, toward the rear of the head and extending toward the face from a centrally directed second portion (when interpreting the claim using a broadest, most reasonable interpretation). For example, FIG. 13 in Motokawa shows the weight member (12) extending towards the face center (i.e., upwardly in a direction toward a plane that could intersect a face center when oriented perpendicular to the face center).  The weight (12) adds desirable mass to deepen the center of gravity (i.e., paragraphs [0158 – 0159] in Motokawa).  In view of the publication to Motokawa, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the Hsu reference, if fashioned as an iron-type club head, to include a peripheral weight portion protruding toward the center of the face at a position spaced apart from the centrally directed second portion toward the rear of the head.. wherein the peripheral weight portion protrudes toward the center of the face from the centrally directed second portion, for the purpose of distributing the mass of the club head in such a manner so as to lower and deepen the club head center of gravity to promote longer ball flight. 

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (USPN 7,862,264) in view of Sugimoto (US PUBS 2006/0194645).  
As to claims 16 and 17, Hsu lacks the features “wherein the rear surface of the centrally directed second portion is provided with a protrusion projecting to the rear of the head, and the face support portion is provided with a recess for fitting the protrusion.. wherein the face member is made of titanium or a titanium alloy, and the head main body is stainless steel”.  Sugimoto shows it to be old in the art to provide an arrangement featuring a cooperating projection and recess to secure the striking face to the head main body. See FIG. 6 and paragraph [0043] in Sugimoto.  The arrangement in Sugimoto provides an improvement in rebound strength while improving the connection strength between the face and the main head body (i.e., paragraphs [0007] and [0062]).  In view of the publication to Sugimoto, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Hsu, when fashioned as an Iron-type club head to include a protrusion projecting from the centrally directed central portion to the rear of the head, and providing the face support with a recess for fitting the protrusion, the motivation being to provide a durable connection between the face and the head main body, which also serves to enhance the rebound properties of the striking plate.  Here, combining the recess and protrusion arrangement taught by Sugimoto with the strike plate and head main body as disclosed by Hsu amounts to nothing more than combining prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In addition, and more specific to claim 17, Sugimoto teaches that the face plate may comprise titanium or its alloys while the body may comprise stainless steel (i.e., paragraph [0028]). Titanium and stainless steel materials are commonly used in the golf club head art in view of their corrosion-resistant properties and because these materials are lightweight, strong and provide the club maker with the ability to easily cast club head parts.  In view of the publication to Sugimoto and the above reasoning, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to use titanium or its alloys for the striking plate and stainless steel for the head main body in the Hsu club head in order to take advantage of the natural properties of these materials, which are widely-available in the club head art.  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, line 8, after “head”, the phrase --main body-- should be inserted; 
As to claim 1, lines 8-9, the phrase “and a centrally directed second portion extending toward of a center of the face” is somewhat inaccurate.  If the face center (FC) is interpreted as described in the specification and depicted in applicant’s FIG. 1 and if the centrally directed second portion (203) is interpreted as described in the specification and depicted in applicant’s FIG. 6, then it seems the centrally directed second portion (203) extends toward a plane oriented perpendicular to the face member and intersecting the face center (FC).  Otherwise, it seems the centrally directed second portion (203), if literally interpreted as extended toward the face center, would form an acute angle with the rear surface of the face member. 
As to claim 1, line 9, after “face”, should not --member-- be inserted?
As to claim 1, line 11, “the front surface” should read --a front surface-- to provide proper antecedent basis. 
As to claim 1, line 12, after “face”, should not --member-- be inserted?
As to claims 2-6, these claims share the indefiniteness of claim 1. 
As to claim 7, line 3, after “face” (first occurrence), should not --member-- be inserted?
As to claim 8, line 3, after “face” (first occurrence), should not --member-- be inserted?
As to claim 9, line 3, after “face” (first occurrence), should not --member-- be inserted?
As to claim 10, line 3, after “face” (first occurrence), should not --member-- be inserted?
As to claim 11, line 3, after “face” (first occurrence), should not --member-- be inserted?
As to claim 12, line 3, after “face” (first occurrence), should not --member-- be inserted?
As to claim 13, line 3, after “face”, should not --member-- be inserted?
As to claim 13, lines 4-5, “the rear of the head” lacks proper antecedent basis.  Consider the language --a rear of the head--. 
As to claim 14, line 3, after “face”, should not --member-- be inserted?
As to claim 14, line 3, “from the centrally directed second portion” does not make sense, as the preceding claim 13 requires that the weight portion is at a position spaced apart from the centrally directed second portion. If the weight portion is spaced apart from the centrally directed second portion, then how can the weight portion protrude from the centrally directed second portion? 
Also, in each of claims 7-14, it is again noted, similar to claim 1 above, that the phrase “the centrally directed second portion protrudes toward the center of the face” is somewhat inaccurate.  If the face center (FC) is interpreted as described in the specification and depicted in applicant’s FIG. 1 and if the centrally directed second portion (203) is interpreted as described in the specification and depicted in applicant’s FIG. 6, then it seems the centrally directed second portion (203) protrudes toward a plane oriented perpendicular to the face member and intersecting the face center (FC).  Otherwise, it seems the centrally directed second portion (203), if literally interpreted as protruding toward the face center, would form an acute angle with the rear surface of the face member. 
As to claim 15, this claim shares the indefiniteness of claim 1. 
As to claim 16, lines 3-4, “the rear of the head” lacks proper antecedent basis.  Consider the language --a rear of the head--. 
As to claims 17-19, these claims share the indefiniteness of claim 1. 

Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Figs. 3 and 5 in Chen;
Fig. 5 in Allen;
Fig. 3B in Ines;
Fig. 3 in Halberg.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711